 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7

 8   EZRA J. SCOTT,                                          No. 2:17-cv-01018-MJP
                                       Plaintiff,
 9          v.                                               ORDER

10   NANCY A. BERRYHILL, Acting
     Commissioner of the Social Security
11   Administration,
12                               Defendant.

13

14          IT IS HEREBY ORDERED that Plaintiff is awarded $4,793.84 in attorney fees pursuant

15   to the Equal Access to Justice Act, 28. U.S.C. § 2412 and $459.56 in costs pursuant to 28 U.S.C.
16   § 1920. If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
17
     subject to any offset allowed under the Treasury Offset Program, as discussed in Astrue v. Ratliff,
18
     560 U.S. 586 (2010), payment of this award shall be made to Francisco Rodriguez and mailed to
19
     him at P.O. Box 31844, Seattle, WA 98103.
20

21          DONE this _13th_ day of __December__, 2018.

22

23
                                                           A
                                                           The Honorable Marsha J. Pechman
24                                                         United States Senior District Court Judge

25

26



     ORDER (2:17-cv-01018-MJP) - 1
 1
     Presented By:
 2
     s/ FRANCISCO RODRIGUEZ
 3
     Francisco Rodriguez, WSBA #22881
 4   Attorney for Plaintiff
     P.O. Box 31844
 5   Seattle, WA 98103
     Phone: (206) 414-8894
 6   Fax: (206) 629-8975
     Email: tr@titorodriguez.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER (2:17-cv-01018-MJP) - 2
